Exhibit 21 Subsidiaries of the Registrant Name & Address Year & State Incorporated Ownership EDJ Leasing Co., L.P. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership (1987) 99% Limited Partner (LP) Interest of the Jones Financial Companies, LLLP (JFC), and 1% General Partner (GP) Interest in LHC. LHC, Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1987) 100% Wholly owned Subsidiary of JFC. Edward Jones Trust Company (formerly Boone National Savings and Loan Association, F.A.) 12555 Manchester Road St. Louis, MO 63131 Missouri Federally Chartered Savings Association 100% Wholly owned subsidiary EDJ Holding Co., Inc. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Corporation (1987) 100% Wholly owned subsidiary Edward D. Jones & Co., L.P. 12555 Manchester Rd. St. Louis, MO 63131 Missouri Limited Partnership (1987) 99% LP Interest of JFC, and 1% GP Interest of EDJ Holding Co, Inc. Edward D. Jones & Co. Canada Holding Co., Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (1993) 100% Wholly owned subsidiary of Edward D. Jones & Co., L.P (EDJ) Edward Jones (Canada) Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Limited Partnership (1993) 99% LP Interest by EDJ, and 1% GP Interest by Edward D. Jones & Co. Canada Holding Co., Inc. Edward D. Jones & Co. Agency Holding Co., Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (1995) 100% Wholly owned subsidiary of Edward Jones (Canada) Edward Jones Insurance Agency (Quebec) Inc. Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Corporation (2002) 100% Wholly owned subsidiary of Edward D. Jones & Co. Agency Holding Co., Inc. Edward Jones Insurance Agency Sussex Centre, Suite 902 90 Burnhamthorpe Road, West Mississauga, Ontario, Canada L5B 3C3 Ontario, Canada Limited Partnership (1995) 99% LP Interest by Edward Jones (Canada), and 1% GP Interest by Edward D. Jones & Co. Agency Holding Co.
